Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application no. 62/905,079 dated 9/24/2019.

Preliminary Amendment
Applicant submitted a preliminary amendment on 12/2/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al (U.S. Patent Pub. No. 2017/0256056, hereafter referred to as Jain) in view of O’Dell et al (U.S. Patent Pub. No. 2011/0255761, hereafter referred to as O’Dell).

Regarding Claim 1, Jain teaches a method of analyzing one or more lesions of a brain of a patient, the method comprising: for each of the lesion(s), from a first 3-dimensional (3D) representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time (paragraph 39-paragraph 41, Jain teaches capturing a first image and second image over a period of time.), calculating one or more lesion characteristics that include:
characterizing whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the calculation of the lesion characteristic(s) of each of the lesion(s) (paragraph 41-paragraph 44, paragraph 52-paragraph 58, Jain teaches determining the white matter in the brain for multiple sclerosis.).
Jain does not explicitly disclose a change, from the first time to the second time, in the volume of the lesion; a change, from the first time to the second time, in the surface area of the lesion; a displacement of the lesion from the first time to the second time; and/or the theoretical radius ratio of the lesion at each of the first and second times.
O’Dell is in the same field of art of medical imaging. Further, O’Dell teaches a change, from the first time to the second time, in the volume of the lesion (paragraph 27, O’Dell teaches volume estimation method that is performed at various time points.); a change, from the first time to the second time, in the surface area of the lesion (paragraph 27, O’Dell teaches volume estimation method that is performed at various time points, the Examiner interprets that if the growth rate is calculated that the surface area of the lesion will also change as the tumor grows.); a displacement of the lesion from the first time to the second time; and/or the theoretical radius ratio of the lesion at each of the first and second times (paragraph 33, O’Dell teaches detecting other lesions in the lung by determine the location of the tumor and using a radius that is within the tumor region to find other tumors, therefore, it would be recognized a radius is measured from the tumor to determine the growth change).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jain by incorporating the imaging processing steps of determining features qualities as shape and size that is taught by O’Dell, to make the invention that captures brain images and uses the image processing steps to determine feature size and amounts; thus, one of ordinary skilled in the art would be motivated to combine the references since a common problem is that in filtering out the large volume of false positives, true positives are also omitted; creating a system that is prone to missing true tumors yet maintains a relatively high false positive count (paragraph 10, O’Dell).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Jain in view of O’Dell discloses for each of the lesion(s), assessing whether one or more criteria are satisfied, the one or more criteria including: a volume-based criterion that is satisfied when the change in volume of the lesion is less than or equal to a threshold volume change (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.); an area-based criterion that is satisfied when the change in the surface area of the lesion is less than or equal to a threshold surface area change; a displacement-based criterion that is satisfied when the displacement is greater than or equal to a threshold displacement; and/or a deformation-based criterion that is satisfied when the theoretical radius ratio of the lesion at each of the first and second times is greater than or equal to a threshold theoretical radius ratio; wherein characterizing whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient is based at least in part on the assessment of the one or more criteria for each of the lesion(s).

In regards to Claim 3, Jain in view of O’Dell discloses wherein the one or more criteria include the volume- based criterion, the area-based criterion, the displacement-based criterion, and the deformation-based criterion (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.).

In regards to Claim 4, Jain in view of O’Dell discloses determining for at least a majority of the lesion(s) that at least one of the one or more criteria is satisfied (paragraph 42- paragraph 45, Jain); and determining that the patient has multiple sclerosis (paragraph 42- paragraph 45, Jain).

In regards to Claim 5, Jain in view of O’Dell discloses the one or more criteria include the displacement-based criterion and/or the deformation- based criterion (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell); and the threshold displacement and the threshold theoretical radius ratio are not determined based on the age of the patient.

In regards to Claim 6, Jain in view of O’Dell discloses wherein the one or more criteria include the volume-based criterion (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.).

In regards to Claim 8, Jain in view of O’Dell discloses wherein the one or more criteria include the area-based criterion (paragraph 27, O’Dell teaches volume estimation method that is performed at various time points, the Examiner interprets that if the growth rate is calculated that the area of the lesion will also change as the tumor grows.).

In regards to Claim 10, Jain in view of O’Dell discloses determining the threshold volume change and/or the threshold area change based at least in part on the age of the patient (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.).

In regards to Claim 11, Jain in view of O’Dell discloses wherein the data taken at the first time and the data taken at the second time each is a 3D magnetic resonance imaging (MRI) image of the brain of the patient (paragraph 18, Jain).

In regards to Claim 12, Jain in view of O’Dell discloses wherein the time elapsed between the first and second times is between 6 months and 4 years (paragraph 50, O’Dell).

Regarding Claim 13, Jain teaches a system for analyzing one or more lesions of a brain of a patient, the system comprising: one or more processors configured to: for each of the lesion(s), from a first 3-dimensional (3D) representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time (paragraph 39-paragraph 41, Jain teaches capturing a first image and second image over a period of time.), calculate one or more lesion characteristics that include: characterize whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the calculation of the lesion characteristic(s) of each of the lesion(s) (paragraph 41-paragraph 44, paragraph 52-paragraph 58, Jain teaches determining the white matter in the brain for multiple sclerosis.).
Jain does not explicitly disclose a change, from the first time to the second time, in the volume of the lesion; a change, from the first time to the second time, in the surface area of the lesion; a displacement of the lesion from the first time to the second time; and/or the theoretical radius ratio of the lesion at each of the first and second times.
O’Dell is in the same field of art of medical imaging. Further, O’Dell teaches a change, from the first time to the second time, in the volume of the lesion (paragraph 27, O’Dell teaches volume estimation method that is performed at various time points.); a change, from the first time to the second time, in the surface area of the lesion (paragraph 27, O’Dell teaches volume estimation method that is performed at various time points, the Examiner interprets that if the growth rate is calculated that the surface area of the lesion will also change as the tumor grows.); a displacement of the lesion from the first time to the second time; and/or the theoretical radius ratio of the lesion at each of the first and second times (paragraph 33, O’Dell teaches detecting other lesions in the lung by determine the location of the tumor and using a radius that is within the tumor region to find other tumors, therefore, it would be recognized a radius is measured from the tumor to determine the growth change).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jain by incorporating the imaging processing steps of determining features qualities as shape and size that is taught by O’Dell, to make the invention that captures brain images and uses the image processing steps to determine feature size and amounts; thus, one of ordinary skilled in the art would be motivated to combine the references since a common problem is that in filtering out the large volume of false positives, true positives are also omitted; creating a system that is prone to missing true tumors yet maintains a relatively high false positive count (paragraph 10, O’Dell).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In regards to Claim 14, Jain in view of O’Dell discloses for each of the lesion(s), assess whether one or more criteria are satisfied, the one or more criteria including: a volume-based criterion that is satisfied when the change in volume of the lesion is less than or equal to a threshold volume change (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.); an area-based criterion that is satisfied when the change in the surface area of the lesion is less than or equal to a threshold surface area change; a displacement-based criterion that is satisfied when the change in the position of the lesion is greater than or equal to a threshold displacement; and/or a deformation-based criterion that is satisfied when the theoretical radius ratio of the lesion at each of the first and second times is greater than or equal to a threshold theoretical radius ratio; and characterize whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the assessment of the one or more criteria for each of the lesion(s). 

In regards to Claim 15, Jain in view of O’Dell discloses wherein the one or more criteria include the volume- based criterion, the area-based criterion, the displacement-based criterion, and the deformation-based criterion (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.).

In regards to Claim 16, Jain in view of O’Dell discloses the one or more criteria include the displacement-based criterion and/or the deformation- based criterion (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell); and the processor(s) are configured to assess whether the displacement-based criterion and/or the deformation-based criterion are satisfied without determining the threshold displacement and/or the threshold theoretical radius ratio based on the age of the patient.

In regards to Claim 19, Jain in view of O’Dell discloses wherein the processor(s) are configured to determine the threshold volume change and/or the threshold area change based at least in part on the age of the patient (the Examiner interprets that the claim states one or more, in which under the broadest reasonable interpretation only one limitation as to be meet; paragraph 27, paragraph 46, O’Dell teaches the system uses a NCCC threshold for determine reducing the false positives in the tumor detection.).

In regards to Claim 20, Jain in view of O’Dell discloses wherein the data taken at the first time and the data taken at the second time each is a 3D magnetic resonance imaging (MRI) image of the brain of the patient (paragraph 18, Jain).


Allowable Subject Matter
Claims 7, 9, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665